Title: To Thomas Jefferson from Patience Wright, 15 December 1785
From: Wright, Patience
To: Jefferson, Thomas



Hondrd Sir
London Decemb. 15th. 1785

In Mr. Smiths absence the politicall afairs of Irelands traid with America was transacted with great suckssess wonderfuly brott forward by gentlemen who from principl have acted with the same spirit which first brot forward the Independence of the America States and all other Revolutions in Church and States of all Nations. You will see by their letters to me and other Circumstances of prudence that they are perfectly well acquanted with mankind and the true and only way to accomplish so grand and extensive a plann of usefull traid for a new Empire—and to take Miss Ireland under their Cear. She has now Court paid to her traid by her mother England but afraid of her being free and Independent to Run off with a frenchman. When we see them We believe Truths that at a Distance is incredeble to human Reason. Experenc maks men wise, practice maks perfect. As I been 8 years faithfully Employd in doing all the good I can, I have the pleasure to lay in your way to forward to where you best can serve your Contry and mankind. I have the honor to be with due Respect your old faithfull

P. Wright

